Citation Nr: 0639847	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  99-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from April 
19, 2001, and to an initial evaluation in excess of 10 
percent prior to April 19, 2001.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) prior to April 19, 2001.

3.  Entitlement to service connection for allergic rhinitis 
and allergies.

4.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs 



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from December 1990 to August 
1991.  He also had prior active and inactive duty for 
training with a reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

By rating decisions issued in June 2003 and October 2003, the 
RO changed the diagnosis assigned for the veteran's service-
connected psychiatric disorder to PTSD, and continued the 10 
percent evaluation in effect for anxiety disorder as the 
evaluation for PTSD from April 10, 1991, through April 19, 
2001, assigned a 50 percent evaluation thereafter, and 
granted TDIU, effective April 19, 2001.  In December 2004, 
the veteran perfected timely substantive appeal as to the 
assigned evaluations and effective dates and the effective 
date of the grant of TDIU.

After reviewing the arguments and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.  In 
particular, the RO listed the claim for an evaluation in 
excess of 50 percent for PTSD, and the claim for an effective 
date prior to April 19, 2001 for a 50 percent evaluation for 
PTSD as separate issues.  However, the Board has 
recharacterized the issues as a claim for an increased 
initial evaluation, including consideration of "staged" 
ratings.  The veteran's claim is for a higher initial 
evaluation, both prior to and from April 19, 2001.  

By a Board decision issued in February 2001, the veteran's 
claim of entitlement to service connection for allergic 
rhinitis and allergies and a claim for an evaluation in 
excess of 30 percent for bronchial asthma, arising from a 
March 1999 rating decision, were remanded.  

Given the decision below, the veteran's contention that his 
is permanently and totally disabled by his service-connected 
PTSD is REFERRED to the RO for further action.

The veteran initially indicated that he wanted a hearing 
before the Board, but in his October 2005 substantive appeal, 
he stated that he did not want a hearing of any type before 
the Board and his hearing request is withdrawn.

The portion of the veteran's claim for an initial evaluation 
in excess of 10 percent for PTSD prior to August 1, 2000, and 
his claim for TDIU prior to August 1, 2000, as well as the 
claim for service connection for allergic rhinitis and 
allergies are addressed in the REMAND appended to this 
decision and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In August 2000, the veteran was involved in a 
confrontation with a supervisor at work; his PTSD has been 
manifested by serious symptoms more nearly approximating 
total occupational impairment since that date.

2.  Since a total schedular evaluation is warranted from 
August 1, 2000, the claim of entitlement to TDIU from August 
1, 2000 to the present is moot.  

3.  The veteran's bronchial asthma was shown to be productive 
of no more than a chronic cough and daily use of medication 
through nasal inhalers, but not requiring monthly medical or 
emergency department treatment, and not resulting in FEV-1 or 
FEV-1/FVC of less than 70 percent predicted.


CONCLUSIONS OF LAW

1.  The criteria for a total schedular evaluation (a 100 
percent evaluation) are met from August 1, 2000.  38 U.S.C.A. 
§§ 1155, 5103, 5103A. 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The claim for TDIU from August 1, 2000 to the present is 
moot.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.16 (2006).

3.  The criteria for an evaluation in excess of 30 percent 
evaluation for the veteran's bronchial asthma have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2006); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an initial 
evaluation in excess of 50 percent for PTSD from to April 19, 
2001, and that he is entitled to an initial evaluation in 
excess of 10 percent prior to that date.  He also contends 
that he is entitled to TDIU benefits prior to April 19, 2001.  
He also contends that his service-connected bronchial asthma 
is more than 30 percent disabling.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In April 2005, the RO issued a letter which advised the 
veteran of VA's duties to notify him about the evidence 
needed to substantiate the claims and to assist him to 
develop the claims, advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
advised the veteran to submit evidence on his own behalf, 
including any evidence in his possession, and including 
statements from family and friends.  This letter was limited 
to notice regarding the veteran's claims for PTSD and TDIU.  

The Board finds that the April 2005 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was subsequently readjudicated in September 2005, 
so the notice provided in April 2005 meets the requirements 
set forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran submitted the claim for service connection for 
PTSD which underlies the two issues addressed in this appeal 
in 1995.  In the more than 10 years of the pendency of these 
claims, the veteran has been afforded several VA 
examinations.  VA outpatient clinical records and private 
clinical records, including records from the Social Security 
Administration (SSA), have been obtained.  The veteran has 
been advised of the criteria for service connection for PTSD, 
the evidence needed to substantiate the claim for an 
increased evaluation at issue in this decision, and the 
criteria for assignment of effective dated, in the numerous 
rating decisions, statements of the case, and supplemental 
statements of the case issued as part of this appeal, in 
addition to several letters issued in continuing attempts to 
comply with the VCAA.  

In any event, the claim for service connection for PTSD has 
been granted.  Once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also, e.g., 
Sutton v. Nicholson, 20 Vet. App. 419, 426 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410, 415 (2000).  

The claim for an increased evaluation for bronchial asthma 
was submitted in 1995.  Following the Board's February 2001 
decision, which advised the veteran that the regulations 
governing evaluation of bronchial asthma had been revised, 
the veteran was notified, in October 2001, November 2001, and 
April 2005, of the provisions of the VCAA.  Although those 
notices addressed other claims, the veteran was notified 
that, to substantiate a claim of entitlement to an increased 
evaluation, he would need evidence of increased severity of 
the service-connected disability, and he was advised of VA's 
duties to notify and assist him.  The veteran was provided 
with a supplemental statement of the case (SSOC) in April 
2005 which advised the veteran of each of the criteria 
specifically applicable to his claim for an increased 
evaluation for bronchial asthma.  In particular, the veteran 
was advised of the criteria at Diagnostic Code (DC) 6602 as 
in effect in 1995, when he submitted the claim on appeal, and 
of the criteria of DC 6602 as revised in October 1996.  
Thereafter, the veteran indicated that there was additional 
relevant evidence in Social Security Administration records 
(SSA), and the SSA records were obtained.  

Because this claim was submitted prior to enactment of the 
VCAA, in, fact, more than 5 years prior to enactment of the 
VCAA, consideration of all documents issued to the veteran is 
appropriate.  Longitudinal review discloses that the veteran 
has received numerous notices which have, in fact, provided 
him with notice to which he responded with communications 
establishing that he understood what was necessary to obtain 
an evaluation in excess of 30 percent for his bronchial 
asthma.  Moreover, he was represented by an attorney for 
several years following the Board's February 2001 Remand, 
until he assigned appointment of representative to his 
current representative.  The claims files reflect that he 
has, in fact, participated meaningfully in the effort to 
obtain an increased evaluation for this disability.  The 
provisions of the VCAA have been met, and no further action 
should be required before this claim, which was submitted 
more than 11 years ago, is decided.  See Overton v. Principi, 
No. 02-1814, slip op. 6 (U.S. Vet. App. Sept. 22, 2006); 38 
U.S.C. § 7261(b)(2) (Court shall take due account of the rule 
of prejudicial error); Mayfield  v. Nicholson, 444 F.3d 1328, 
1337 (Fed.Cir. 2006); Conway v. Principi, 353 F.3d 1369, 
1374-75 (Fed.Cir. 2004).

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had more than 10 years since the initial submission of 
the claims addressed in this decision to present evidence to 
support the claims.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the VCAA notices referred to above did not 
specifically address the effective date or rating that may be 
assigned following an award of increased compensation, there 
is no prejudice to the veteran, since he did, in fact, appeal 
the assigned effective date and rating as to the grant of 
service connection for PTSD.  Dingess, supra.  Additionally, 
the veteran received specific notice about assignment of 
effective dates and ratings in March 2006 and April 2006 
notices.  Neither the veteran nor his representative alleges 
that any defect in any element of notice has resulted in 
prejudice to the veteran.  

Law and regulations, increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities under 38 U.S.C.A. § 1155 and 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history, with emphasis on the limitation of activity imposed 
by the disabling condition under 38 C.F.R. § 4.1.  The Board 
attempts to determine the extent to which service-connected 
disability adversely affects the veteran's ability to 
function under the ordinary conditions of daily life.  The 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

1.  Claim for increased initial evaluation for PTSD

Regulations applicable to evaluation of PTSD

In cases involving claims of a psychiatric nature, the Global 
Assessment of Functioning (GAF) Scale is used.  The GAF Scale 
considers psychological, social, and occupational functioning 
on a hypothetical continuum of mental health and illness.  
American Psychiatric Association, Diagnostic And Statistical 
Manual 32 (4th ed. 1994) (DSM-IV).  A GAF score of 80 
indicates that the examinee has no more than slight 
impairment of social, occupational, or school functioning, or 
transient symptoms when under stress.  38 C.F.R. § 4.130.  A 
GAF score of 51 to 60 indicates both moderate symptoms and 
moderate difficulty in social and occupational functioning.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

The Board notes that, during the pendency of this appeal, the 
regulations containing the rating criteria for psychiatric 
disorders were revised, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996).  Where the law and regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional authority to the 
contrary, at least following the effective date of the more 
recent issue.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998) 
(stating that the effective date rule established by 38 
U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation).  

Under the criteria in effect November 6, 1996, a 100 percent 
rating was warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or where there 
are totally incapacitating psychoneurotic symptoms, or where 
the claimant is demonstrably unable to obtain or retain 
employment.  Each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 was an independent basis 
for granting a 100 percent rating, prior to November 7, 1996.  
See Johnson v. Brown, 7 Vet. App. 95 (1994).  

After November 7, 1996, Diagnostic Code 9411, under 
redesignated 38 C.F.R. § 4.130, provides that a 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss.



Facts and analysis

The veteran seeks an increase in the evaluation assigned for 
the service connected disability at issue.  Historically, the 
veteran sought service connection for a psychiatric disorder 
in September 1991.  By a rating decision issued in 1992, 
service connection for anxiety disorder was granted, and that 
disorder was evaluated as 10 percent disabling.  In 1994, the 
veteran sought service connection for PTSD, and the veteran 
timely disagreed with the denial of that claim in 1995.  The 
veteran's claim for service connection for PTSD remained in 
appellate status for many years.  By a rating decision issued 
in June 2003, the diagnosis assigned for the veteran's 
service-connected psychiatric disorder was changed to PTSD, 
effective from August 10, 1991.  The RO continued the 10 
percent evaluation in effect for anxiety disorder from April 
10, 1991, through April 19, 2001, and assigned a 50 percent 
evaluation thereafter.  

The veteran contends that he is entitled to an initial 
evaluation in excess of 50 percent for PTSD from April 19, 
2001, and to an initial evaluation in excess of 10 percent 
prior to that time.  Because this appeal is from the initial 
rating assigned to a disability upon awarding service 
connection, in part through recharacterization of a 
disability for which service connection was already in 
effect, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).

There are no VA clinical records during the period from 
February 2000 to August 1, 2000.  Clinical records dated in 
2001 establish that the veteran was involved in some sort of 
dispute at work in August 2000.  As there is no clinical 
record prior to August 2000 which establishes the severity of 
the veteran's symptoms during the period following the 
February 2000 VA examination, consideration of the initial 
evaluation for PTSD prior to August 1, 2000, is addressed in 
the REMAND appended to this decision.  

However, the clinical evidence establishes that, in August 
2000 and December 2000, the veteran was involved in 
altercations at work.  The police were called in for one of 
those altercations.  In February 2001, the veteran was 
referred for a fitness-for-duty examination, apparently 
following another clash between himself and his co-workers or 
supervisor.  Although the February 9, 2001 evaluation was a 
general medical evaluation apparently intended to evaluate 
the residuals of an on-the-job back injury, the provider who 
conducted VA examination opined that the veteran was 
dangerous in stressful situations.  The veteran appeared 
unable to remember aggressive behavior that had occurred 
under stress, and opined that the veteran was probably having 
dissociative episodes.  The examiner provided a specific 
opinion that the veteran was "mentally unable to continue 
working" in his food service position, and should be changed 
to a job with less stress.  The veteran was referred for 
psychiatric evaluation, which was conducted in March 2001.  
At that time, a GAF of 50 was assigned, and the psychiatrist 
opined that the veteran was unable to work.  

The veteran was hospitalized in late April 2001 with 
complaints of extreme irritability, anxiety, and depression.  
The veteran reported that he hit his car against a wall prior 
to admission for suicidal ideas.  A GAF score of 51 to 60 was 
assigned.  Following the veteran's discharge from his April 
2001 VA hospitalization, he attended Day Hospital until June 
1, 2001.  The veteran was again hospitalized in March 2002, 
with symptoms described much the same as at the time of the 
April 2001 hospitalization.  A GAF score of 30 was assigned 
on admission.  A GAF score of 51 was assigned at discharge.

The veteran was again hospitalized in January 2003, with a 
GAF score of 20 assigned on admission, and a GAF of 55 on 
discharge, and in July 2004, when a GAF score of 30 was 
assigned on admission, and score of 60 was assigned on 
discharge.  Thereafter, GAF scores ranging from 50 (October 
2005) to 55 (December 2005) were assigned.  In March 2006, 
the veteran reported some increased severity of both medical 
and psychiatric symptoms.  A GAF of 45 was assigned and the 
provider recommended referral to a long-term PTSD program.  

The February 9, 2001 report establishes that, beginning in 
August 2000, the veteran's impaired impulse control present 
serious industrial impairment.  Although the veteran 
continued to be employed, the evidence suggests that he was 
away from work because of an on-the-job injury.    

There is no evidence of record which establishes what date in 
August 2000 the reported altercation between the veteran and 
his supervisor occurred.  However, since VA was the veteran's 
employer, and those records are deemed to be available, and 
since this claim has been pending since 1995, the Board is 
resolving the lack of VA employment information as to the 
date of the August 2000 altercation in the veteran's favor, 
and assuming that that incident occurred on the first day of 
August 2000.  With resolution of the question as to the 
veteran's last day of worked VA employment in the veteran's 
favor, a total schedular evaluation is granted from August 1, 
2000.  

The evidence establishes that the veteran was hospitalized in 
April 2001, and remained in day treatment following that 
hospitalization until July 2001, a period of nearly four 
months.  Despite that lengthy treatment, the veteran again 
required hospitalizations in 2002, 2003, and 2004.  GAF 
scores of 20 and 30 were assigned at the time of the 
veteran's hospitalizations.  That evidence, together with the 
evidence of episodes of domestic violence, the breakdown of 
the veteran's marriage, and the episodes of aggressive 
behavior at work warrant assignment of a 100 percent 
evaluation, either under the criteria in effect when the 
veteran submitted his claim for service connection in 1995 or 
under current criteria, as revised in November 1996.  

When the veteran submitted his claim for service connection 
for PTSD in 1995, the old regulations provided a schedular 
100 percent evaluation that in cases where a veteran was 
unemployable as a result of PTSD.  The February 9, 2001 and 
March 2001 reports establish that the veteran was placed on 
unpaid leave as of February 9, 2001.  However, the evidence 
also reflects that, although the veteran had previously been 
placed on leave, ostensibly for his on-the-job back injury, 
the previous altercations at work related to the veteran's 
PTSD were likely a factor in the veteran's being place on 
leave from work prior to February 2001.  The Board therefore 
finds that the veteran became unemployable as a result of his 
service-connected PTSD on August 1, 2000.  

As that criterion is applicable to this appeal, and is more 
favorable to the veteran than the 70 percent evaluation which 
would be applicable under the revised criteria, the veteran 
is entitled to a total schedular evaluation from August 1, 
2000. 

2.  Entitlement to TDIU prior to April 19, 2001

A total schedular evaluation has been assigned from August 1, 
2000.  The claim for TDIU benefits during the period from 
August 1, 2000 is moot, because an award of a total scheduler 
evaluation is the greater benefit.  A claim for TDIU may not 
be considered during a period when a schedular 100 percent 
rating is already in effect.  VAOGCPRECOP 6-99.  No 
additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100 percent disabling under the rating 
schedule and another separate disability rated totally 
disabling due to individual unemployability.  As the Board 
has granted a 100 percent schedular rating for PTSD from 
August 1, 2000, the veteran is not eligible for TDIU during 
that period.  To this extent, the claim for TDIU from August 
1, 2000 must be dismissed as moot.  See Green v. West, 11 
Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).

The evidence at the time of the Board's February 2001 
decision indicated that the veteran was employed by VA on a 
part-time basis, but the evidence obtained since that time 
suggests that the veteran was employed full-time by VA prior 
to August 1, 2000.  Because of this conflict in the evidence, 
the issue of entitlement to TDIU prior to August 1, 2000 is 
addressed in the REMAND appended to this decision.  

3.  Claim for increased evaluation, bronchial asthma

Regulations applicable to evaluation of asthma

In 1995, when the veteran submitted his claim, a 30 percent 
evaluation for asthma was warranted for moderate symptoms, 
with asthmatic attacks rather frequent (separated by only 10 
to 14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent evaluation was warranted for 
severe symptoms, described as frequent attacks of asthma (one 
or more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor is precluded.

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996.  Under the current 
criteria, a 30 percent evaluation requires evidence of FEV 
(forced expiratory volume)-1 of 56 to 70 percent predicted; 
FEV-1/FVC (forced vital capacity) of 56 to 70 percent, or, 
requiring daily inhalational or oral bronchodilator therapy, 
or, requiring inhalational anti-inflammatory medication.  A 
60 percent evaluation requires that FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation requires FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; more than one 
attack per week with episodes of respiratory failure; or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, DC 6602 (2006).

Facts and analysis

VA clinical records dated from 1994 through 2005 disclose 
that the veteran has not been hospitalized for treatment of 
asthma since he submitted this claim in 1995.  A decision 
favorable to the veteran issued in August 2002 by SSA does 
not discuss the veteran's asthma.  The VA examiner who 
conducted the September 1996 VA examination concluded that 
the veteran had "fairly frequent" asthma attacks, triggered 
by dust, cold, and exertion.  The veteran's FEV-1 was above 
95 percent of predicted in November 1994 and December 1998, 
and his FEV-1/FVC ratio was 80 percent at each of those 
examinations.  The VA examiner who conducted September 2002 
examination concluded that the veteran's FEV-1 and his FEV-
1/FVC were normal, and remained essentially unchanged from an 
April 2001 spirometry examination.  

The clinical records establish that the veteran requires use 
of daily inhalers, including such medications as Albuterol, 
Flovent, Flunisolide, and other medication administered 
through nasal inhaler or via nebulizer.  However, there is no 
evidence that oral or paraenteral corticosteroids or 
immunosuppressive medications were prescribed by VA for the 
veteran's asthma during the 11-year pendency of this claim.  

Occasional emergency department treatment, such as in April 
2002, is demonstrated, but such treatment is infrequent.  The 
claims files are devoid of evidence that the veteran required 
monthly treatment of his asthma, although evaluation on a 
quarterly basis is established.  The examiner who conducted 
the September 2002 VA examination concluded that the veteran 
had moderate persistent asthma, while other examiners, such 
as reflected in a November 2004 treatment note, describe his 
asthma as mild.  The claims files reflect occasional 
complaints of cough (2004) and nasal drainage (December 
2005), and reflect that antibiotics were prescribed at times.  

The veteran complained of dyspnea on exertion, but there is 
no objective medical confirmation of dyspnea at any time.  
Although the examiner who conducted September 1996 VA 
examination stated that the veteran had "fairly frequent" 
exacerbations of asthma, there is no record that the veteran 
required emergency treatment of such exacerbations or 
frequent medical treatment.  There is no evidence that the 
veteran had an FEV-1 which was less than 90 percent of 
predicted, or an FEV-1/FVC less than 80 percent of predicted, 
or that he required monthly treatment of asthma at any time 
during the pendency of the claim, or that use of oral or 
parenteral corticosteroids was required.  

In short, the evidence, including frequent clinical records 
and records of several hospitalizations for medical 
conditions other than asthma, is devoid of evidence that the 
veteran met any criterion for an evaluation in excess of 30 
percent under the criteria in effect when he submitted the 
claim for an increased evaluation in 1995, and establishes 
that the veteran's symptoms have not met any of the criterion 
for an evaluation in excess of 30 percent under the 
granulations as revised effective in October 1996.  At no 
time has the veteran's asthma been manifested by monthly 
treatment, frequent emergency treatment, or an FEV-1 or FEV-
1/FVC (forced vital capacity) of 70 percent or less.  

The preponderance of the evidence is against the claim.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The claim for an evaluation in 
excess of 30 percent for asthma is denied.


ORDER

From August 1, 2000, an initial total schedular evaluation (a 
100 percent evaluation) for PTSD is granted; the appeal is 
granted to this extent only.

The appeal for an award of TDIU from August 1, 2000 is 
dismissed as moot.

The appeal for an evaluation in excess of 30 percent for 
bronchial asthma is denied.  


REMAND

With regard to the veteran's claim of entitlement to service 
connection for allergic rhinitis and allergies, the Board 
directed, in its February 2001 Remand, the veteran be 
afforded VA examination, and that opinion as to whether the 
veteran had allergic rhinitis or allergies be obtained.  
Unfortunately, the examiner who conducted VA examination in 
September 2002 indicated only that the veteran had a normal 
nasal examination, and stated that the veteran reported that 
he developed allergies after he retuned from the Persian 
Gulf.  

Under 38 C.F.R. § 3.380, onset of diseases of allergic 
etiology must be determined on the evidence as to existence 
prior to enlistment and comparative study must be made of its 
severity at enlistment and subsequently.  Increase in the 
degree of disability during service may not be disposed of 
routinely as natural progress or as due to the inherent 
nature of the disease, except that seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are regarded as acute diseases, 
healing without residuals.  The determination as to service 
incurrence or aggravation must be made on the whole 
evidentiary showing.  In this case, the examiner did not 
discuss review of the claims files or VA treatment records, 
and did not render the requested opinions to address 
38 C.F.R. § 3.380.  Further VA examination is required.  

Because the veteran is appealing the initial assignment of a 
disability rating, following initial grant, through 
recharacterization, of service connection for PTSD, the 
severity of the disability must be considered during the 
entire period from the initial assignment of the disability 
rating, as of 1991, to the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In arriving at all the decisions in 
this case, the Board has considered the requirements of 
Fenderson and has considered the varying manifestations of 
the service-connected PTSD during the entire appeal period.  
However, because the RO did not consider whether Fenderson 
applied in this case, the veteran has not been notified of 
the evidence needed to substantiate a claim of entitlement to 
an initial evaluation in excess of 10 percent for PTSD prior 
to August 1, 2000.  The veteran is entitled to such notice 
before the evaluation to be assigned prior to August 1, 2000 
is considered.  In particular, there are no clinical records 
associated with the claims files for the period from February 
2000 to August 2000.  Additional clinical records should be 
sought, and the veteran should be afforded an opportunity to 
present evidence relevant to this time period.

The Board also notes that the veteran was employed by VA, 
apparently as a food service worker, prior to August 1, 2000.  
The veteran's employment records prior to August 1, 2000, 
should be sought, especially records which would reflect the 
number of hours the veteran worked weekly prior to August 1, 
2000, and when he obtained his employment with VA.  Records 
which show the reasons for any hours not worked, such as use 
of sick leave and the reasons for use of sick leave, should 
be obtained as well.  The veteran should be asked to 
authorize any release required for such records.

With regard to the veteran's claim of entitlement to TDIU 
prior to August 1, 2000, the Board notes that a claim of 
entitlement to service connection for allergies and rhinitis 
and a claim of entitlement to an evaluation in excess of 10 
percent for PTSD prior to August 1, 2000, are REMANDED below.  
The claim for TDIU prior to August 1, 2000 cannot be decided 
until those two claims are adjudicated.  Then, once those 
claims are adjudicated, the claim for TDIU prior to August 1, 
2000 should be addressed.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be notified of the 
criteria for establishing an initial 
evaluation in excess of 10 percent for 
PTSD prior to August 1, 2000, including 
the possibility of staged ratings, under 
Fenderson, supra.  The notice should 
advise the veteran that the criteria for 
evaluating PTSD were revised in November 
1996, and should provide the veteran with 
the criteria prior to the revision as 
well as the current criteria.  

2.  The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim.  In particular, 
the veteran should identify evidence 
prior to August 1, 2000.  

3.  VA clinical records dating from 
February 2000 to August 2000 should be 
obtained, if the veteran was undergoing 
VA treatment at that time, and any other 
identified non-VA clinical records not 
yet associated with the claims files 
should be obtained.  The veteran should 
be afforded the opportunity to identify 
or obtain any private treatment records 
which might be relevant to the appeal but 
which have not yet been associated with 
the claims files.  



4.  The veteran's VA employment records 
should be obtained, after obtaining any 
necessary authorization from the veteran.

5.  The claims files, including any 
employment evidence obtained during the 
course of this Remand, should be reviewed 
by a psychiatrist.  The psychiatrist 
should be asked to describe the severity 
of the veteran's service-connected 
psychiatric disorder, however 
characterized, prior to August 1, 2000.  
In particular, the reviewer should 
discuss whether the GAF score of 80 
assigned at the time of the VA 
examination conducted in February 2000 
appears accurate.  The examiner should 
state whether there is any clinical 
evidence prior to August 1, 2000 
indicating an increased severity of 
symptoms following the February 2000 VA 
examination.  The examiner should 
describe the veteran's industrial 
impairment due to his psychiatric 
disability prior to August 1, 2000.  If 
the examiner determines that the veteran 
was individually unemployable as a result 
of PTSD prior to August 1, 2000, the 
examiner should indicate when the veteran 
first became unemployable as the result 
of PTSD.

The examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  

6.  The veteran should be afforded VA 
otorhinolaryngology and/or pulmonary 
examination or other examination as 
necessary to determine the onset of the 
veteran's complaints of allergy.  The 
claims folder 


should be provided to the examiner in 
conjunction with the examination.  
Following examination and review of the 
claims folder, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that the veteran has a 
current disability due to an allergy 
disorder or allergic rhinitis, other than 
disability already compensated as 
bronchial asthma.  

If there is a disorder due to allergies 
or allergic rhinitis and that disorder 
results in disability other than 
bronchial asthma, the examiner should 
assign a diagnosis for the disorder.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that the disorder due to 
allergies or allergic rhinitis was 
incurred or aggravated (that is, 
permanently increased in 
pathology/severity) in service.

The examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  It would be helpful if the examiner, 
in expressing his or her opinion, would use 
the language "likely," "unlikely" or "at 
least as likely as not."  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find 
in favor of causation as it is to find against 
causation.

7.  The RO should review the claims files 
to assure that there is clinical evidence 
as to the severity of industrial 
development resulting from each service-
connected 


disability during the period prior to 
August 1, 2000, for each disability for 
which service connection was in effect 
prior to August 1, 2000.  If an opinion 
is required as to the severity of any 
service-connected disability prior to 
August 1, 2000, the RO should request 
such opinion.   

8.  After the development directed above 
has been conducted and opinions as to 
industrial impairment addressing the 
severity of service connection disability 
prior to August 1, 2000 have been 
obtained, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation in excess of 10 
percent for PTSD prior to August 1, 2000 
and the veteran's claim of entitlement to 
TDIU prior to August 1, 2000.  

9.  If any benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SSOC.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


